DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.
2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).
3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
4.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim + Claim 11 + Claim 15 + Claim 19 + Claim 24 + (Claim 29 or 30) + (Claim 31 or 32) + Claim 35 + (Claim 36 or 37).


Election/Restrictions
Applicant’s election without traverse of Species 12 in the reply filed on 6/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 36-37 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbajal US 8,750,156 and further in view of King US 2009/0147690
As per claim 1, Carbajal US 8,750,156 teaches a portable sensor fusion broadcast system (Figures 1-2) comprising:
a) a case (Figure 1 shows the spectrum scanner/management device #102 which is inherently provided in a type of a “case” to prevent the user from touching the electronics, etc..  See also Figure 2a which shows a box around the device and is broadly interpreted as a case/casing); 
b) a display disposed in the case (Figure 2a, #242); 
c) a communications module disposed in the case (Figure 2a shows the “receiver” #210 and Network Transceiver #246) and configured to perform at least the following: 
identify and connect to any of a plurality of communications channels comprising: 
very small aperture terminal (VSAT) satellite links, cellular networks, serial links, and internet protocol (IP)-based networks  (Wi-Fi router data reads on both Serial Links and Internet/IP networks, C14, L26-27) -- Figure 1 shows that the device #102 can scan and receive signal information from various systems, to include WLAN #106, cellular #112/#114, satellite/GPS #108, mobile radio/police bands #114, etc., which reads on the listing -- C14, L19-63); and 
A spectrum management device 102 in the wireless environment 100 may measure the RF energy in the wireless environment 100 across a wide spectrum and identify the different RF signals 116, 118, 120, 122, 124, 126 which may be present in the wireless environment 100. The identification and cataloging of the different RF signals 116, 118, 120, 122, 124, 126 which may be present in the wireless environment 100 may enable the spectrum management device 102 to determine available frequencies for use in the wireless environment 100. In addition, the spectrum management device 102 may be able to determine if there are available frequencies for use in the wireless environment 100 under certain conditions (i.e., day of week, time of day, power level, frequency band, etc.). In this manner, the RF spectrum in the wireless environment 100 may be managed.   (C14, L19-63)
conduct an an automated procedure to determine if the signal is above a threshold (Fig. 3, #312 understands when a signal is above a threshold); 
d) a sensor fusion module disposed in the case and configured to perform at least the following: 
i) receive sensor data from one or more sensors aboard one or more vehicles (Figure 1 shows receiving data from a wireless phone #104 OR a police car #114 which can inherently have sensors (ie. GPS) onboard to determine the phone’s/car’s location), the sensor data comprising one, two, three, four, five, six or all of: 
global positioning system (GPS) data, GPS-based real-time kinematic (RTK) heading data, radar data, automatic identification system (AIS) data, pitch data, roll data, and magnetic heading data (GPS data can be determined – See also figure 16 which teaches using AOA to determine a location of a signal/device.  C14, L34-38 teaches various users that use cars, trucks, vehicles, etc.); 
(90) FIG. 16 illustrates an embodiment method for tracking a signal origin. In an embodiment, the operations of method 1600 may be performed by a processor 214 of a spectrum management device 1202. In block 1602 the processor 214 may determine a time difference of arrival for a signal of interest. In block 1604 the processor 214 may determine a frequency difference of arrival for the signal interest. As an example, the processor 214 may take the inverse of the time difference of arrival to determine the frequency difference of arrival of the signal of interest. In block 1606 the processor 214 may identify the location. As an example, the processor 214 may determine the location based on coordinates provided from a GPS receiver.   (C28, L33-44)
ii) log the sensor data in a non-volatile data store (Figure 2a shows an analysis module, #221, Figure 2b shows logging data into the HISTORY, See also figure 3, #316); and 
iii) conduct signal synthesis processing to generate a fused sensor data output (Figure 3 teaches receiving signals, determining signal parameters, storing the identification/locastion/time of each signal, comparing the signals and matching them to previous/other signals, which reads on the limitation.  See also figure 6); and 
e) a broadcast/“DISPLAY” module disposed in the case and configured to perform at least the following: 
broadcast/“SHOWING/DISPLAYING” the sensor data, the fused sensor data output, or both to one or more local or remote push or pull clients (Figure 28 teaches the data can be sent to remote users/servers, etc.) through one or more of: 
the display (Figure 3 teaches receiving/analyzing the signal and displaying indication of identified/unidentified signals), a wired connection, and the communications module  (FIGURE 19 teaches display AND REPORT DATA, which reads on broadcasting the data elsewhere and would inherently use conveyance such as wired/wireless communications and reads on the limitation AND figure 28 shows how multiple scanners can report via a LAN/WAN or wireless network to a SERVER(s) #2810)
but is silent on
conduct an automated prioritized failover procedure when the performance of one or more of the communications channels falls below a threshold.
	At least King US 2009/0147690 teaches automatic failover when performance of a link/channel falls below a threshold:
[0049] In exemplary embodiments, devices 100 permit remote configuration and control of the disaster recovery functions. A range of parameters of the circuit, such as the exemplary TDM circuit, are monitored with thresholds set to trigger, for example, an alarm for manual intervention, or automatic fail-over to one or more backup connections. In these embodiments, once the primary link 308 is restored traffic may be manually routed back onto the primary connection or automatically switched based on pre-set parameters. Operation of the backup operation can be implemented and/or optimized for operation over any types of links, including satellite networks and connections 310, 312, 306, wireless networks such as cellular networks 200, 316, as well as T1/E1 voice/data links over low speed terrestrial networks. The disaster recovery algorithm permits VPN or other security as well for protecting sensitive communications. Disaster recovery embodiments are provided in greater detail below. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Carbajal, such that it conducts an automated prioritized failover procedure when the performance of one or more of the communications channels falls below a threshold, to provide the ability to monitor signals in the area and switch to a new signal if/when the current signal drops below a specified threshold (for failover).











As per claim 36, the combo teaches claim 1, but is silent on wherein the one or more vehicles comprise at least one maritime vehicle. 
The examiner notes that Carbajal teaches support for many different vehicles such as police vehicles, fire fighters, military units, air traffic control towers, etc., which could include maritime vehichles such as boats/ships, etc.):  
(54) Fig. 1 illustrates a wireless environment 100 suitable for use with the various embodiments. The wireless environment 100 may include various sources 104, 106, 108, 110, 112, and 114 generating various radio frequency (RF) signals 116, 118, 120, 122, 124, 126. As an example, mobile devices 104 may generate cellular RF signals 116, such as CDMA, GSM, 3G signals, etc. As another example, wireless access devices 106, such as Wi-Fi.RTM. routers, may generate RF signals 118, such as Wi-Fi.RTM. signals. As a further example, satellites 108, such as communication satellites or GPS satellites, may generate RF signals 120, such as satellite radio, television, or GPS signals. As a still further example, base stations 110, such as a cellular base station, may generate RF signals 122, such as CDMA, GSM, 3G signals, etc. As another example, radio towers 112, such as local AM or FM radio stations, may generate RF signals 124, such as AM or FM radio signals. As another example, government service provides 114, such as police units, fire fighters, military units, air traffic control towers, etc. may generate RF signals 126, such as radio communications, tracking signals, etc.      (C14, L19-64)

The examiner puts forth Liu et al. US 2016/0021178 who teaches support for vehicles such a boat or submarine, which reads on the limitation:
[0010] The adjacent ones of the set of autonomous vehicles may automatically transmit emergency commands to the non-functional vehicle when the error condition is detected to permit the non-functional vehicle to enter a safe-mode and navigate to a safe parking location determined based on a visual mapping, a telemetric mapping, and/or a sensory fusion algorithm determining where exists the safe parking location. The set of autonomous vehicles may be a multi-rotor aircraft, a neighborhood rover, an autonomous boat, an autonomous submarine, and/or an autonomous passenger vehicle.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more vehicles comprise at least one maritime vehicle, to provide the ability to support many different vehicles that may be located anywhere, such as land, sea, etc..



As per claim 37, the combo teaches claim 36, but is silent on wherein the at least one maritime vehicle comprises one or more unmanned maritime vehicles.
Carbajal teaches support for many different types of vehicles, hence a boat/ship would be envisioned.
At least Liu et al. US 2016/0021178 teaches support for autonomous vehicles such a boat or submarine, which reads on the limitation:
[0010] The adjacent ones of the set of autonomous vehicles may automatically transmit emergency commands to the non-functional vehicle when the error condition is detected to permit the non-functional vehicle to enter a safe-mode and navigate to a safe parking location determined based on a visual mapping, a telemetric mapping, and/or a sensory fusion algorithm determining where exists the safe parking location. The set of autonomous vehicles may be a multi-rotor aircraft, a neighborhood rover, an autonomous boat, an autonomous submarine, and/or an autonomous passenger vehicle.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one maritime vehicle comprises one or more unmanned maritime vehicles, to provide the ability to monitor signals support unmanned vehicles such as maritime vehicles.




As per claim 50, this claim is rejected in its entirety by the rejection of claim 1.  Note further that Carbajal teaches a portable sensor fusion broadcast device (As found in figures 1-2).



As per claim 51, this claim is rejected in its entirety by the rejection of claim 1.  Note further that Carbajal teaches A portable sensor fusion broadcast method (as found in figures 3 thru 7).


Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim + Claim 11 + Claim 15 + Claim 19 + Claim 24 + (Claim 29 or 30) + (Claim 31 or 32) + Claim 35 + (Claim 36 or 37).

This would result in a highly technical design that is not found in at least the prior of record, either alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414